Citation Nr: 1648108	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-48 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active naval service from September 1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claim was previously before the Board in October 2013, at which time the Board remanded the claim for further development.  That development having been completed, the claim has returned to the Board.


FINDING OF FACT

The Veteran's sleep apnea had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his currently diagnosed sleep apnea had its onset during his active service.  


Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, post-service private treatment records reflect a current diagnosis of severe obstructive sleep apnea.  See November 2006 Polysomnogram Report from the Sleep Disorders Center at Hillcrest Hospital; April 2015 VA Pulmonary Sleep Note.

As to an in-service incurrence or aggravation of a disease or injury, the Board notes that VA was unable to locate the Veteran's complete service treatment records (STRs) from his period of active duty.  Specifically, a February 2012 Formal Finding of Unavailability determined that all efforts to obtain the Veteran's complete STRs have been exhausted and that future attempts would be futile, as the records are not available.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Nevertheless, the Veteran has asserted that his sleep apnea began in service and has continued since that time.  Specifically, he maintains that he reported his sleep problems during his active service, resulting in a diagnosis of insomnia, and that his loud snoring and other sleep symptoms were noted by his fellow servicemembers.  See, e.g.,  June 2009 Statement in Support of Claim (VA Form 21-4138) (stating that his symptomatology, including snoring, cessation of breathing, and trouble staying asleep, "began in 1981 while [he was] serving in the U.S. Navy" and that his symptoms have continued to worsen to the present day); June 2015 VA Sleep Apnea Disability Benefits Questionnaire (reflecting the Veteran's report that his fellow servicemembers "thought [he] was choking" and that he was diagnosed with insomnia during his active service).  And the Veteran is competent to report experiencing a sleep disability pathology including snoring, cessation of breathing, and trouble staying asleep.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005) (finding that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran is competent to report what he has been told by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting this in-service incurrence and subsequent intermittent symptomatology, especially given that his lay assertions concerning this are confirmed by the third-party statements submitted in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  Specifically, the Veteran's fellow servicemember submitted a June 2009 statement confirming that the Veteran snored loudly and had difficulty breathing while sleeping during his active service.  See June 2009 Statement from C.A.P.  Additionally, the Veteran's significant other confirmed that she observed the Veteran's sleep symptoms immediately upon his return from his active military service, and she further noted that the Veteran did not snore or have trouble breathing while sleeping prior to his entry onto active duty.  See June 2009 Statement in Support of Claim (on VA Form 21-4138)


Additionally, the Veteran's competent and credible assertions of the onset and continuity of sleep apnea symptomatology are further bolstered by the private medical opinion indicating that the Veteran's currently diagnosed sleep apnea is related to his active service.  See June 2016 Statement from Dr. A.A.  Specifically, following a review of the Veteran's available service and relevant post-service medical treatment records, the June 2015 VA examination report, the Veteran's statements in support of his claim, the statement from the Veteran's fellow servicemember who shared a room with the Veteran in service, and the statement from the Veteran's significant other who observed his sleep patterns upon his return from service, Dr. A.A. opined that it was more likely than not that the Veteran developed sleep apnea during military service.  She explained that the servicemember's statement, coupled with the statement of the Veteran's significant other, reflect that the Veteran's sleep patterns changed during his military service.  Specifically, the changes in the Veteran's sleep patterns that initially manifested during his active service "included snoring and . . . stopping of breathing or apneic periods"; and the Veteran also reported "having symptoms of daytime sleepiness, fatigue and mood swings."  See id.  Dr. A.A. further noted that such manifestations as snoring, cessation of breathing, abrupt awakenings, excessive daytime sleepiness, and mood changes have been determined by medical literature to be among the specific "[s]igns and symptoms of sleep apnea."  See id. 

The Board finds the June 2016 medical opinion to be especially probative as it is based on a factually accurate history, and reflects a thorough review of the claims file, review of the claims file, the Veteran's medical records and clinical history, and current medical literature.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Moreover, Dr. A.A. based her positive etiological determination that the Veteran's sleep apnea had its onset during his active service on the relevant evidence in this case, and the opinion is fully articulated and supported by sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See, too, Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

The Board acknowledges that there is a negative etiological opinion of record in the form of the June 2015 VA examination report.  However, the Board declines to accept this opinion, as it failed to adequately address the Veteran's competent and credible lay assertions of onset and continuity of symptomatology, and failed to consider the additional lay statements reflecting such symptoms as snoring, cessation of breathing, abrupt awakenings, excessive daytime sleepiness, and mood swings.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  See also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Rather, the negative VA opinion was based entirely on nursing notes in the Veteran's admittedly incomplete service treatment records reflecting an observation that the Veteran was "sleeping without signs of distress" during a two day hospital stay in June 1982.  See June 2015 VA Sleep Apnea Disability Benefits Questionnaire (DBQ).  This isolated observation forms an inadequate foundation upon which to base the negative etiological opinion, especially in the face of competent evidence that the Veteran initially manifested a sleep pathology during his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology").


Accordingly, considering the absence of his complete service treatment records, given the positive nexus to service established by the private opinion, taking into account the credible lay statements of the onset and continuity of symptoms during and since his active service, and in light of the absence of any probative evidence to the contrary, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


